UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1209


CASTLE CREDIT CO. HOLDING, LLC,

                    Plaintiff - Appellee,

             v.

ROY RILEY; RAMONA RILEY,

                    Defendants - Appellants.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Donald C. Coggins, Jr., District Judge. (3:17-cv-02591-DCC)


Submitted: June 14, 2018                                          Decided: June 18, 2018


Before TRAXLER, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Roy Riley, Ramona Riley, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Roy Riley and Ramona Riley seek to appeal from the district court’s order

adopting the report and recommendation of the magistrate judge and remanding the debt

collection case filed against the Rileys back to state court. We dismiss the appeal for lack

of jurisdiction because the notice of appeal was not timely filed.

       Parties are accorded thirty days after the entry of the district court’s final judgment

or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on January 2, 2018. The

notice of appeal was filed on February 23, 2018. Because the Rileys failed to file a

timely notice of appeal or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                                 DISMISSED




                                              2